               Case 18-05665-dd                         Doc 19             Filed 12/05/18 Entered 12/05/18 13:27:41                                              Desc Main
                                                                           Document      Page 1 of 48
 Fill in this information to identify your case:

 Debtor 1                   Rondald Louis Wheet
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF SOUTH CAROLINA

 Case number           18-05665
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             975,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              12,932.83

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             987,932.83

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $          2,457,266.33

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $              32,219.26


                                                                                                                                     Your total liabilities $             2,489,485.59


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                3,178.27

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                4,160.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
            Case 18-05665-dd                        Doc 19           Filed 12/05/18 Entered 12/05/18 13:27:41                       Desc Main
                                                                     Document      Page 2 of 48
 Debtor 1      Rondald Louis Wheet                                                        Case number (if known) 18-05665

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $            3,386.42


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                    page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
               Case 18-05665-dd                              Doc 19             Filed 12/05/18 Entered 12/05/18 13:27:41                                    Desc Main
                                                                                Document      Page 3 of 48
 Fill in this information to identify your case and this filing:

 Debtor 1                    Rondald Louis Wheet
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      DISTRICT OF SOUTH CAROLINA

 Case number            18-05665                                                                                                                                 Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        2073 Shell Ring Circle                                                         Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the       Current value of the
        Mount Pleasant                    SC        29466-0000                         Land                                       entire property?           portion you own?
        City                              State              ZIP Code                  Investment property                               $975,000.00                $975,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Fee Owner
        Charleston                                                                     Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                TMS# 594-07-00-077
                                                                                (The debtor purchased this lot in 1997 and completed the home in 1999.
                                                                                In 2010 the debtor refinanced the loan for $800,000. The debtor is
                                                                                informed and believes if he were to sell this property he could receive
                                                                                approximately $975,000, based on the current housing market.)
                                                                                Tax Assessment Value $975,000


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $975,000.00

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
              Case 18-05665-dd                      Doc 19             Filed 12/05/18 Entered 12/05/18 13:27:41                                      Desc Main
                                                                       Document      Page 4 of 48
 Debtor 1        Rondald Louis Wheet                                                                                Case number (if known)       18-05665
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Jaguar                                    Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      S-Type                                          Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2007                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                118,283                 Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         VIN: SAJWA01A47FN75287
                                                                     Check if this is community property                                $2,200.00                  $2,200.00
                                                                     (see instructions)



  3.2    Make:       Lincoln                                   Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Town Car                                        Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2000                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                116,000                 Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         VIN: 1LNHM82W0YY902762
                                                                     Check if this is community property                                $1,450.00                  $1,450.00
         (no lien)                                                   (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes

  4.1    Make:       Breron                                    Who has an interest in the property? Check one
                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      23'9" Boat                                      Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       1977                                            Debtor 2 only                                            Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         w/250HP Evinrude Motor and                                  Check if this is community property                              $2,000.00                    $2,000.00
         Trailer                                                     (see instructions)




 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                  $5,650.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....




Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
            Case 18-05665-dd                        Doc 19           Filed 12/05/18 Entered 12/05/18 13:27:41                     Desc Main
                                                                     Document      Page 5 of 48
 Debtor 1       Rondald Louis Wheet                                                                 Case number (if known)     18-05665


                                    Kitchenware
                                    Stove
                                    Refrigerator
                                    Washing Machine
                                    Dryer
                                    Living Room Furniture
                                    Den Furniture
                                    Bedroom Furniture
                                    Dining Room Furniture
                                    Lawn Furniture
                                    Riding Lawn Mower
                                    Yard Tools                                                                                                   $3,200.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    iPhone 8 Cell Phone
                                    Televisions(3)
                                    Stereo
                                    Radio
                                    Laptop Computer
                                    Printer ($50)                                                                                                $1,350.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
      No
        Yes. Describe.....

                                    Household Pictures and Decor
                                    Nic Nacs
                                    Books                                                                                                          $650.00


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....

                                    Dumbbells
                                    Ping Golf Clubs                                                                                                $250.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Personal Items
                                    Clothing                                                                                                       $800.00



Official Form 106A/B                                                  Schedule A/B: Property                                                           page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              Case 18-05665-dd                                  Doc 19                Filed 12/05/18 Entered 12/05/18 13:27:41                           Desc Main
                                                                                      Document      Page 6 of 48
 Debtor 1         Rondald Louis Wheet                                                                                         Case number (if known)   18-05665
12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                            Kenneth Cole Watch                                                                                                             $50.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                            Dog                                                                                                                            $50.00


14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                            $6,350.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                             Current value of the
                                                                                                                                                         portion you own?
                                                                                                                                                         Do not deduct secured
                                                                                                                                                         claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                 The debtor
                                                                                                                                 has no cash
                                                                                                                                 on hand.                                    $0.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
               institutions. If you have multiple accounts with the same institution, list each.
        No
        Yes........................                                                               Institution name:

18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                             % of ownership:




Official Form 106A/B                                                                       Schedule A/B: Property                                                            page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
             Case 18-05665-dd                        Doc 19          Filed 12/05/18 Entered 12/05/18 13:27:41                               Desc Main
                                                                     Document      Page 7 of 48
 Debtor 1         Rondald Louis Wheet                                                                         Case number (if known)      18-05665


                                            Revolutions Medical Corporation Stock
                                            (Mr. Wheet has 1.7M shares of common stock
                                            and 1M shares of preferred shares. The debtor
                                            is informed and believes that this business has
                                            no significant revenues and its only assets are
                                            intellectual property. This is not a
                                            publicly-traded company.)                                                           %                               $1.00


                                            Brogan and Company
                                            (Mr. Wheet held a 30% interest in this entity that
                                            was created to operate a liquor store. The
                                            business failed and closed with no remaining
                                            assets or accounts receivable.)                                          30         %                               $1.00


                                            Wheet Enterprises, LLC
                                            (Mr. Wheet formed this entity with his brothers
                                            to operate a real estate business. This business
                                            closed in 2013 and there are no remaining assets
                                            or accounts receivable.)                                                33.3        %                               $1.00


                                            Osprey South, LLC
                                            (Mr. Wheet formed this entity as a holding
                                            company for an office condominium. The
                                            condominium was lost to foreclosure and this
                                            entity is no longer operating. There are no
                                            remaining assets or accounts receivable.)                                100        %                               $1.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                            Institution name:

                                          401(k)                            401(k)                                                                          $907.02


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
       No
Official Form 106A/B                                                   Schedule A/B: Property                                                                   page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 18-05665-dd                        Doc 19           Filed 12/05/18 Entered 12/05/18 13:27:41                    Desc Main
                                                                     Document      Page 8 of 48
 Debtor 1       Rondald Louis Wheet                                                                   Case number (if known)   18-05665

        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                  Current value of the
                                                                                                                                 portion you own?
                                                                                                                                 Do not deduct secured
                                                                                                                                 claims or exemptions.

28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



                                                         No 2018 Federal or State Tax Refund
                                                             received or anticipated.

                                                               (The debtor owes 2016 Federal Tax
                                                               Liabilities.)
                                                               (Mr. Wheet has a judgment lien issued
                                                               against him from the United States
                                                               Securities and Exchange
                                                               Commissions. Any anticipation of a
                                                               Tax Refund will be offset to reduce
                                                               the amount owed to the SEC.)                N/A                                       $0.00


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
      No
        Yes. Give specific information..

                                                      Judgment in favor of Revolutions Medical Corporation and
                                                      Mr. Wheet against Phillip Maurice Hicks, aka Marty Hicks in
                                                      the amount of $15,010,000.00.
                                                      Judgment Date: 6/28/2013
                                                      (The debtor believes this judgment is uncollectible because
                                                      the judgment debtor is insolvent and his whereabouts are
                                                      unknown after diligent efforts by Mr. Wheet and parties
                                                      acting on his behalf to liquidate this judgment.)                                              $1.00


                                                      Unpaid Wages owed to Mr. Wheet by Revolutions Medical
                                                      Corporation
                                                      (Mr. Wheet is informed and believes that his formeer
                                                      employer owes him back wages of over $900,000.00. The
                                                      debtor is informed and believes that this entity has no means
                                                      to satify this claim for unpaid wages.)                                                        $1.00



Official Form 106A/B                                                  Schedule A/B: Property                                                         page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             Case 18-05665-dd                           Doc 19             Filed 12/05/18 Entered 12/05/18 13:27:41                                              Desc Main
                                                                           Document      Page 9 of 48
 Debtor 1        Rondald Louis Wheet                                                                                             Case number (if known)        18-05665
31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                                Surrender or refund
                                                                                                                                                                  value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
     No
        Yes. Give specific information..

                                                          NetSpend Account
                                                          Acct# 7316                                                                                                               $19.81



 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................                 $932.83


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                       $0.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
              Case 18-05665-dd                             Doc 19             Filed 12/05/18 Entered 12/05/18 13:27:41                                               Desc Main
                                                                             Document      Page 10 of 48
 Debtor 1         Rondald Louis Wheet                                                                                                   Case number (if known)   18-05665

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                 $975,000.00
 56. Part 2: Total vehicles, line 5                                                                             $5,650.00
 57. Part 3: Total personal and household items, line 15                                                        $6,350.00
 58. Part 4: Total financial assets, line 36                                                                      $932.83
 59. Part 5: Total business-related property, line 45                                                               $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                      $0.00
 61. Part 7: Total other property not listed, line 54                                             +                 $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $12,932.83              Copy personal property total              $12,932.83

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                           $987,932.83




Official Form 106A/B                                                               Schedule A/B: Property                                                                               page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                           Best Case Bankruptcy
               Case 18-05665-dd                     Doc 19            Filed 12/05/18 Entered 12/05/18 13:27:41                            Desc Main
                                                                     Document      Page 11 of 48
 Fill in this information to identify your case:

 Debtor 1                 Rondald Louis Wheet
                          First Name                        Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              DISTRICT OF SOUTH CAROLINA

 Case number           18-05665
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      2073 Shell Ring Circle Mount                                   $975,000.00                               $60,975.00      S.C. Code Ann. §
      Pleasant, SC 29466 Charleston                                                                                            15-41-30(A)(1)(a)
      County                                                                               100% of fair market value, up to
      TMS# 594-07-00-077                                                                   any applicable statutory limit
      (The debtor purchased this lot in
      1997 and completed the home in
      1999. In 2010 the debtor refinanced
      the loan for $800,000. The debtor is
      informed and believes if he
      Line from Schedule A/B: 1.1

      2000 Lincoln Town Car 116,000 miles                              $1,450.00                                 $1,450.00     S.C. Code Ann. §
      VIN: 1LNHM82W0YY902762                                                                                                   15-41-30(A)(2)
                                                                                           100% of fair market value, up to
      (no lien)                                                                            any applicable statutory limit
      Line from Schedule A/B: 3.2

      1977 Breron 23'9" Boat                                           $2,000.00                                   $500.00     S.C. Code Ann. §
      w/250HP Evinrude Motor and Trailer                                                                                       15-41-30(A)(7) unused portion
      Line from Schedule A/B: 4.1                                                          100% of fair market value, up to    of vehicle exemption
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 18-05665-dd                        Doc 19            Filed 12/05/18 Entered 12/05/18 13:27:41                               Desc Main
                                                                     Document      Page 12 of 48
 Debtor 1    Rondald Louis Wheet                                                                         Case number (if known)     18-05665
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Kitchenware                                                       $3,200.00                                 $3,200.00        S.C. Code Ann. §
     Stove                                                                                                                        15-41-30(A)(3)
     Refrigerator                                                                          100% of fair market value, up to
     Washing Machine                                                                       any applicable statutory limit
     Dryer
     Living Room Furniture
     Den Furniture
     Bedroom Furniture
     Dining Room Furniture
     Lawn Furniture
     Riding Lawn Mower
     Yard Tools
     Line from Schedule A/B: 6.1

     iPhone 8 Cell Phone                                               $1,350.00                                 $1,350.00        S.C. Code Ann. §
     Televisions(3)                                                                                                               15-41-30(A)(3)
     Stereo                                                                                100% of fair market value, up to
     Radio                                                                                 any applicable statutory limit
     Laptop Computer
     Printer ($50)
     Line from Schedule A/B: 7.1

     Household Pictures and Decor                                        $650.00                                   $325.00        S.C. Code Ann. §
     Nic Nacs                                                                                                                     15-41-30(A)(3)
     Books                                                                                 100% of fair market value, up to
     Line from Schedule A/B: 8.1                                                           any applicable statutory limit

     Dumbbells                                                           $250.00                                   $250.00        S.C. Code Ann. §
     Ping Golf Clubs                                                                                                              15-41-30(A)(7) unused portion
     Line from Schedule A/B: 9.1                                                           100% of fair market value, up to       of vehicle exemption
                                                                                           any applicable statutory limit

     Personal Items                                                      $800.00                                   $800.00        S.C. Code Ann. §
     Clothing                                                                                                                     15-41-30(A)(7) unused portion
     Line from Schedule A/B: 11.1                                                          100% of fair market value, up to       of jewelry exemption
                                                                                           any applicable statutory limit

     Kenneth Cole Watch                                                   $50.00                                    $50.00        S.C. Code Ann. §
     Line from Schedule A/B: 12.1                                                                                                 15-41-30(A)(4)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     401(k): 401(k)                                                      $907.02                                   $907.02        S.C. Code Ann. §
     Line from Schedule A/B: 21.1                                                                                                 15-41-30(A)(11)(e)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     NetSpend Account                                                     $19.81                                    $19.81        S.C. Code Ann. §
     Acct# 7316                                                                                                                   15-41-30(A)(7) unused portion
     Line from Schedule A/B: 35.1                                                          100% of fair market value, up to       from jewelry exemption.
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes


Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 18-05665-dd                     Doc 19            Filed 12/05/18 Entered 12/05/18 13:27:41                                   Desc Main
                                                                     Document      Page 13 of 48
 Fill in this information to identify your case:

 Debtor 1                   Rondald Louis Wheet
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              DISTRICT OF SOUTH CAROLINA

 Case number           18-05665
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
         Carrington Mortgage
 2.1                                                                                                          $859,541.00               $975,000.00                     $0.00
         Services                                 Describe the property that secures the claim:
         Creditor's Name                          2073 Shell Ring Circle Mount
                                                  Pleasant, SC 29466 Charleston
                                                  County
                                                  TMS# 594-07-00-077
                                                  (Est. Arrearage $199,768.79)
                                                  As of the date you file, the claim is: Check all that
         PO Box 5001                              apply.
         Westfield, IN 46074                          Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   Mortgage
       community debt

                                 Opened
                                 05/10 Last
                                 Active
 Date debt was incurred          5/04/18                   Last 4 digits of account number        2874


 2.2     Chase Auto Finance                       Describe the property that secures the claim:                   $2,795.00                $2,200.00              $595.00
         Creditor's Name                          2007 Jaguar S-Type 118,283 miles
                                                  VIN: SAJWA01A47FN75287
         Attn: Bankruptcy
                                                  As of the date you file, the claim is: Check all that
         PO Box 901076                            apply.
         Fort Worth, TX 76101                         Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)

Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
              Case 18-05665-dd                       Doc 19              Filed 12/05/18 Entered 12/05/18 13:27:41                                 Desc Main
                                                                        Document      Page 14 of 48
 Debtor 1 Rondald Louis Wheet                                                                                 Case number (if known)   18-05665
               First Name                  Middle Name                      Last Name


    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 Opened
                                 07/11 Last
                                 Active
 Date debt was incurred          4/05/16                     Last 4 digits of account number         0800


 2.3     Dunes West POA                             Describe the property that secures the claim:                      $5,500.00        $975,000.00              $0.00
         Creditor's Name                            2073 Shell Ring Circle Mount
                                                    Pleasant, SC 29466 Charleston
         3850 Bessemer Road Ste                     County
         200                                        TMS# 594-07-00-077
                                                    As of the date you file, the claim is: Check all that
         Mount Pleasant, SC                         apply.
         29466                                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   POA Dues
       community debt

 Date debt was incurred                                      Last 4 digits of account number


 2.4     Justin Keener                              Describe the property that secures the claim:                   $191,662.82         $975,000.00     $191,662.82
         Creditor's Name                            2073 Shell Ring Circle Mount
                                                    Pleasant, SC 29466 Charleston
         dba JMJ Financial                          County
         3960 Howard Hughes                         TMS# 594-07-00-077
                                                    As of the date you file, the claim is: Check all that
         Parkway Ste 500                            apply.
         Las Vegas, NV 89169                             Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          3/23/2018                   Last 4 digits of account number


 2.5     L3 LLC                                     Describe the property that secures the claim:                   $179,924.17         $975,000.00     $179,924.17
         Creditor's Name                            2073 Shell Ring Circle Mount
                                                    Pleasant, SC 29466 Charleston
                                                    County
         c/o David B Marvel                         TMS# 594-07-00-077
                                                    As of the date you file, the claim is: Check all that
         PO Box 22734                               apply.
         Charleston, SC 29413                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.


Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 2 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 18-05665-dd                       Doc 19              Filed 12/05/18 Entered 12/05/18 13:27:41                                 Desc Main
                                                                        Document      Page 15 of 48
 Debtor 1 Rondald Louis Wheet                                                                                 Case number (if known)   18-05665
               First Name                  Middle Name                      Last Name



    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          6/4/2013                    Last 4 digits of account number


         TCA Global Credit Master
 2.6                                                Describe the property that secures the claim:                   $460,397.88         $975,000.00     $460,397.88
         Fund, LP
         Creditor's Name                            2073 Shell Ring Circle Mount
         c/o Carl F. Schoeppl &                     Pleasant, SC 29466 Charleston
         Burke AP                                   County
         4651 North Federal                         TMS# 594-07-00-077
                                                    As of the date you file, the claim is: Check all that
         Highway                                    apply.
         Boca Raton, FL 33431                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          6/1/2016                    Last 4 digits of account number


 2.7     Tidelands Bank                             Describe the property that secures the claim:                   $177,445.46         $975,000.00     $177,445.46
         Creditor's Name                            2073 Shell Ring Circle Mount
                                                    Pleasant, SC 29466 Charleston
         c/o Derfner, Altman &                      County
         Wilborn, LLC                               TMS# 594-07-00-077
                                                    As of the date you file, the claim is: Check all that
         575 King Street Ste B                      apply.
         Charleston, SC 29403                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          12/2/2014                   Last 4 digits of account number


         US Securities &
 2.8                                                                                                                $580,000.00         $975,000.00     $580,000.00
         Exchange Commission                        Describe the property that secures the claim:
         Creditor's Name                            2073 Shell Ring Circle Mount
                                                    Pleasant, SC 29466 Charleston
                                                    County
                                                    TMS# 594-07-00-077
                                                    As of the date you file, the claim is: Check all that
         100 F Street NE                            apply.
         Washington, DC 20549                            Contingent


Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                         page 3 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 18-05665-dd                        Doc 19             Filed 12/05/18 Entered 12/05/18 13:27:41                                           Desc Main
                                                                      Document      Page 16 of 48
 Debtor 1 Rondald Louis Wheet                                                                               Case number (if known)        18-05665
              First Name                 Middle Name                      Last Name


       Number, Street, City, State & Zip Code          Unliquidated
                                                       Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
    Debtor 1 only                                      An agreement you made (such as mortgage or secured
                                                        car loan)
    Debtor 2 only
    Debtor 1 and Debtor 2 only                         Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another            Judgment lien from a lawsuit
    Check if this claim relates to a                   Other (including a right to offset)
    community debt

 Date debt was incurred        5/1/2018                    Last 4 digits of account number




   Add the dollar value of your entries in Column A on this page. Write that number here:                               $2,457,266.33
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                              $2,457,266.33

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

        Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.4
        Justin Keener dba JMJ Financial
        c/o Greenbert Graurig PA                                                                    Last 4 digits of account number
        333 S E 2nd Avenue
        Miami, FL 33131

        Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.1
        Rogers, Townsend & Thomas
        PO Box 100200                                                                               Last 4 digits of account number
        Columbia, SC 29202

        Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.1
        Rushmore Loan Management Services, LLC
        PO Box 52708                                                                                Last 4 digits of account number
        Irvine, CA 92619-5004




Official Form 106D                    Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                    page 4 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
               Case 18-05665-dd                     Doc 19            Filed 12/05/18 Entered 12/05/18 13:27:41                                            Desc Main
                                                                     Document      Page 17 of 48
 Fill in this information to identify your case:

 Debtor 1                   Rondald Louis Wheet
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              DISTRICT OF SOUTH CAROLINA

 Case number            18-05665
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.
 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          Bank of America                                         Last 4 digits of account number         1032                                                        $7,538.00
              Nonpriority Creditor's Name
                                                                                                              Opened 09/00 Last Active
              PO Box 982238                                           When was the debt incurred?             11/15
              El Paso, TX 79998-2238
              Number Street City State ZIp Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

                  Debtor 1 only                                           Contingent
                  Debtor 2 only                                           Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                     Other. Specify




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 1 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                              30226                                                Best Case Bankruptcy
            Case 18-05665-dd                        Doc 19            Filed 12/05/18 Entered 12/05/18 13:27:41                                      Desc Main
                                                                     Document      Page 18 of 48
 Debtor 1 Rondald Louis Wheet                                                                            Case number (if known)         18-05665

 4.2      Charleston County Treasurer                                Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          4045 Bridgeview Drive                                      When was the debt incurred?
          North Charleston, SC 29405
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice only


 4.3      Dunes West Golf & River Club                               Last 4 digits of account number       3596                                              $4,103.26
          Nonpriority Creditor's Name
          3535 Wando Plantation Way                                  When was the debt incurred?
          Mount Pleasant, SC 29466
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4      Internal Revenue Service                                   Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          Centralized Insolvency Operations                          When was the debt incurred?
          PO Box 7346
          Philadelphia, PA 19101-7346
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 2 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 18-05665-dd                        Doc 19            Filed 12/05/18 Entered 12/05/18 13:27:41                                      Desc Main
                                                                     Document      Page 19 of 48
 Debtor 1 Rondald Louis Wheet                                                                            Case number (if known)         18-05665

 4.5      Mercedes-Benz Financial Services                           Last 4 digits of account number       4001                                            $13,414.00
          Nonpriority Creditor's Name
                                                                                                           Opened 10/12 Last Active
          PO Box 685                                                 When was the debt incurred?           11/28/16
          Roanoke, TX 76262
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Voluntary Return Deficiency


 4.6      Mercedes-Benz Financial Services                           Last 4 digits of account number       8001                                              $4,595.00
          Nonpriority Creditor's Name
                                                                                                           Opened 07/12 Last Active
          PO Box 685                                                 When was the debt incurred?           9/09/15
          Roanoke, TX 76262
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Voluntary Return Deficiency


 4.7      SC Department of Revenue                                   Last 4 digits of account number                                                               $0.00
          Nonpriority Creditor's Name
          PO Box 12265                                               When was the debt incurred?
          Columbia, SC 29211
          Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Notice only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 3 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 18-05665-dd                        Doc 19            Filed 12/05/18 Entered 12/05/18 13:27:41                                      Desc Main
                                                                     Document      Page 20 of 48
 Debtor 1 Rondald Louis Wheet                                                                            Case number (if known)          18-05665

 4.8       Thomas Beahm                                              Last 4 digits of account number                                                               $0.00
           Nonpriority Creditor's Name
           6522 Waconda Point Rd                                     When was the debt incurred?
           Harrison, TN 37341
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Notice only


 4.9       Wells Fargo Bank/Dillards                                 Last 4 digits of account number       6250                                              $2,569.00
           Nonpriority Creditor's Name
                                                                                                           Opened 02/07 Last Active
           PO Box 522                                                When was the debt incurred?           11/15
           Des Moines, IA 50306-0522
           Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Credit Card

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                          0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                          0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                          0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                          0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                          0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                          0.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                          0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                          0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.       $

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 4 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 18-05665-dd                        Doc 19            Filed 12/05/18 Entered 12/05/18 13:27:41                      Desc Main
                                                                     Document      Page 21 of 48
 Debtor 1 Rondald Louis Wheet                                                                   Case number (if known)   18-05665
                              here.                                                                                       32,219.26

                        6j.   Total Nonpriority. Add lines 6f through 6i.                          6j.      $             32,219.26




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                       Page 5 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                Case 18-05665-dd                     Doc 19            Filed 12/05/18 Entered 12/05/18 13:27:41                         Desc Main
                                                                      Document      Page 22 of 48
 Fill in this information to identify your case:

 Debtor 1                  Rondald Louis Wheet
                           First Name                         Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:               DISTRICT OF SOUTH CAROLINA

 Case number           18-05665
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                      State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case 18-05665-dd                        Doc 19            Filed 12/05/18 Entered 12/05/18 13:27:41                Desc Main
                                                                        Document      Page 23 of 48
 Fill in this information to identify your case:

 Debtor 1                   Rondald Louis Wheet
                            First Name                           Middle Name         Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name         Last Name


 United States Bankruptcy Court for the:                 DISTRICT OF SOUTH CAROLINA

 Case number           18-05665
 (if known)                                                                                                                      Check if this is an
                                                                                                                                 amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                       12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                       Check all schedules that apply:


    3.1         Charles M Wheet                                                                        Schedule D, line   2.5
                8315 Gentle Brook Court                                                                Schedule E/F, line
                Laurel, MD 20723
                                                                                                       Schedule G
                                                                                                     L3 LLC



    3.2         Charles M Wheet                                                                         Schedule D, line   2.7
                8315 Gentle Brook Court                                                                 Schedule E/F, line
                Laurel, MD 20723
                                                                                                        Schedule G
                                                                                                     Tidelands Bank



    3.3         Olivia Wheet                                                                           Schedule D, line
                1483 Blue Cascade Drive                                                                Schedule E/F, line 4.5
                Mount Pleasant, SC 29464
                                                                                                       Schedule G
                                                                                                     Mercedes-Benz Financial Services




Official Form 106H                                                               Schedule H: Your Codebtors                                   Page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 18-05665-dd                        Doc 19            Filed 12/05/18 Entered 12/05/18 13:27:41                   Desc Main
                                                                     Document      Page 24 of 48
 Debtor 1 Rondald Louis Wheet                                                                Case number (if known)   18-05665


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt
                                                                                                  Check all schedules that apply:
    3.4      Stephen Wheet                                                                          Schedule D, line   2.5
             609 Cutter Lane                                                                        Schedule E/F, line
             Elk Grove Village, IL 60007
                                                                                                    Schedule G
                                                                                                  L3 LLC



    3.5      Stephen Wheet                                                                           Schedule D, line   2.7
             609 Cutter Lane                                                                         Schedule E/F, line
             Elk Grove Village, IL 60007
                                                                                                     Schedule G
                                                                                                  Tidelands Bank




Official Form 106H                                                            Schedule H: Your Codebtors                                  Page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
              Case 18-05665-dd                Doc 19       Filed 12/05/18 Entered 12/05/18 13:27:41                                  Desc Main
                                                          Document      Page 25 of 48


Fill in this information to identify your case:

Debtor 1                      Rondald Louis Wheet

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF SOUTH CAROLINA

Case number               18-05665                                                                       Check if this is:
(If known)
                                                                                                             An amended filing
                                                                                                             A supplement showing postpetition chapter
                                                                                                             13 income as of the following date:

Official Form 106I                                                                                           MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                     Employed
       attach a separate page with           Employment status
                                                                      Not employed                                 Not employed
       information about additional
       employers.
                                             Occupation            Transportation
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Charleston Place

       Occupation may include student        Employer's address
                                                                   130 Market Street
       or homemaker, if it applies.
                                                                   Charleston, SC 29401

                                             How long employed there?         9 months

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                       For Debtor 1          For Debtor 2 or
                                                                                                                             non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.     $         2,553.09        $             N/A

3.     Estimate and list monthly overtime pay.                                              3.    +$              0.00       +$            N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.     $      2,553.09               $       N/A




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
            Case 18-05665-dd              Doc 19        Filed 12/05/18 Entered 12/05/18 13:27:41                                 Desc Main
                                                       Document      Page 26 of 48

Debtor 1    Rondald Louis Wheet                                                                   Case number (if known)    18-05665


                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse
      Copy line 4 here                                                                     4.         $      2,553.09       $             N/A

5.    List all payroll deductions:
      5a.   Tax, Medicare, and Social Security deductions                                  5a.        $        402.02       $               N/A
      5b.   Mandatory contributions for retirement plans                                   5b.        $          0.00       $               N/A
      5c.   Voluntary contributions for retirement plans                                   5c.        $         72.80       $               N/A
      5d.   Required repayments of retirement fund loans                                   5d.        $          0.00       $               N/A
      5e.   Insurance                                                                      5e.        $          0.00       $               N/A
      5f.   Domestic support obligations                                                   5f.        $          0.00       $               N/A
      5g.   Union dues                                                                     5g.        $          0.00       $               N/A
      5h.   Other deductions. Specify:                                                     5h.+       $          0.00 +     $               N/A
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            474.82       $               N/A
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          2,078.27       $               N/A
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $              0.00   $               N/A
      8b. Interest and dividends                                                           8b.        $              0.00   $               N/A
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $              0.00   $               N/A
      8d. Unemployment compensation                                                        8d.        $              0.00   $               N/A
      8e. Social Security                                                                  8e.        $              0.00   $               N/A
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                      8f.  $                0.00   $                   N/A
      8g. Pension or retirement income                                                     8g. $                 0.00   $                   N/A
      8h. Other monthly income. Specify: Cash Tips                                         8h.+ $            1,100.00 + $                   N/A

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          1,100.00       $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              3,178.27 + $           N/A = $          3,178.27
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                 0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                       12.   $         3,178.27
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: The debtor does not anticipate an increase or decrease in his income of 10% or more at this time.




Official Form 106I                                                     Schedule I: Your Income                                                     page 2
           Case 18-05665-dd                  Doc 19          Filed 12/05/18 Entered 12/05/18 13:27:41                                 Desc Main
                                                            Document      Page 27 of 48


Fill in this information to identify your case:

Debtor 1                 Rondald Louis Wheet                                                               Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF SOUTH CAROLINA                                                 MM / DD / YYYY

Case number           18-05665
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                            Daughter                             5                   Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                            1,950.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                                0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                                0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                                0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                                0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                                0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
        Case 18-05665-dd                    Doc 19          Filed 12/05/18 Entered 12/05/18 13:27:41                                      Desc Main
                                                           Document      Page 28 of 48

Debtor 1     Rondald Louis Wheet                                                                       Case number (if known)      18-05665

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                     6a.   $                               330.00
      6b. Water, sewer, garbage collection                                                                   6b.   $                               150.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                     6c.   $                               335.00
      6d. Other. Specify: Cable                                                                              6d.   $                               150.00
             Internet                                                                                              $                                40.00
7.    Food and housekeeping supplies                                                           7.                  $                               300.00
8.    Childcare and children’s education costs                                                 8.                  $                               320.00
9.    Clothing, laundry, and dry cleaning                                                      9.                  $                               100.00
10.   Personal care products and services                                                    10.                   $                                30.00
11.   Medical and dental expenses                                                            11.                   $                                 0.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 225.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  50.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  100.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Hair Cuts                                                           21. +$                                                 20.00
      Cigarettes                                                                                  +$                                                40.00
      Pet Expenses                                                                                +$                                                20.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                     4,160.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                     4,160.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               3,178.27
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              4,160.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                -981.73

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here: The debtor's housing payment shown above is his anticipated rent upon the surrender of his
                          home. The debtor does not anticipate an increase or decrease in his expenditures of 10% or more at this
                          time.




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
               Case 18-05665-dd                     Doc 19            Filed 12/05/18 Entered 12/05/18 13:27:41                        Desc Main
                                                                     Document      Page 29 of 48




 Fill in this information to identify your case:

 Debtor 1                    Rondald Louis Wheet
                             First Name                     Middle Name             Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              DISTRICT OF SOUTH CAROLINA

 Case number              18-05665
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Rondald Louis Wheet                                                   X
              Rondald Louis Wheet                                                       Signature of Debtor 2
              Signature of Debtor 1

              Date       December 5, 2018                                               Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
               Case 18-05665-dd                     Doc 19            Filed 12/05/18 Entered 12/05/18 13:27:41                               Desc Main
                                                                     Document      Page 30 of 48


 Fill in this information to identify your case:

 Debtor 1                  Rondald Louis Wheet
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              DISTRICT OF SOUTH CAROLINA

 Case number           18-05665
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                     lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                 Wages, commissions,                       $20,814.49            Wages, commissions,
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 18-05665-dd                        Doc 19            Filed 12/05/18 Entered 12/05/18 13:27:41                               Desc Main
                                                                     Document      Page 31 of 48
 Debtor 1      Rondald Louis Wheet                                                                         Case number (if known)   18-05665


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)

 For last calendar year:                              Wages, commissions,                              $0.00          Wages, commissions,
 (January 1 to December 31, 2017 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For the calendar year before that:                   Wages, commissions,                              $0.00          Wages, commissions,
 (January 1 to December 31, 2016 )                                                                                 bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income           Gross income
                                                   Describe below.                  each source                    Describe below.             (before deductions
                                                                                    (before deductions and                                     and exclusions)
                                                                                    exclusions)
 For last calendar year:                           Unemployed                                          $0.00
 (January 1 to December 31, 2017 )

 For the calendar year before that:                Unemployed                                          $0.00
 (January 1 to December 31, 2016 )


                                                   401(K) Distribution                          $34,736.00
                                                   (The debtor used
                                                   proceeds to maintain
                                                   household bills,
                                                   expenditures and
                                                   attorney's fees. He
                                                   did not gift or transfer
                                                   funds to family or
                                                   friends.)


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 18-05665-dd                        Doc 19            Filed 12/05/18 Entered 12/05/18 13:27:41                             Desc Main
                                                                     Document      Page 32 of 48
 Debtor 1      Rondald Louis Wheet                                                                         Case number (if known)   18-05665



            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number
       TCA Global Credit Master Fund Lp                          Debt Collection            BROWARD COUNTY                             Pending
       v. Rondlad Wheet, Revolutions                                                        CIRCUIT COURT                              On appeal
       Medical Corp.                                                                        Miami, FL 33131
                                                                                                                                       Concluded
       CACE16001452
                                                                                                                                    Judgment for Plaintiff

       Internal Revenue Service vs                               FEDERAL TAX                CHARLESTON CO                              Pending
       RONALD WHEET, WHEET                                       LIEN                       RECORDER                                   On appeal
       ENTERPRISES LLC                                                                                                                 Concluded
       201329533
                                                                                                                                    - 8,364.00

       Justin Keener d.b.a JMJ Financial                         Breach of                  11th Judicial Circuit of                   Pending
       v. Revolutions Medical Corp. and                          Contract/Breach            Florida                                    On appeal
       Rondald Louis Wheet                                       of Fiduciary Duty          175 NW 1st Avenue
                                                                                                                                       Concluded
       2012-10242 CA 09                                                                     Miami, FL 33128
                                                                                                                                    Default Judgment for
                                                                                                                                    Plaintiff


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 18-05665-dd                        Doc 19            Filed 12/05/18 Entered 12/05/18 13:27:41                               Desc Main
                                                                     Document      Page 33 of 48
 Debtor 1      Rondald Louis Wheet                                                                         Case number (if known)    18-05665


       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       L3, LLC v. Brogan & Co., Inc.,                            Debt Collection            Charleston County Circuit                   Pending
       Rondald Wheet                                                                        Court                                       On appeal
       2013CP1003273                                                                        100 Broad Street
                                                                                                                                        Concluded
                                                                                            Charleston, SC 29401
                                                                                                                                     Default Judgment for
                                                                                                                                     Plaintiff


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                 Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                     Describe the gifts                                      Dates you gave                     Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                 Describe what you contributed                           Dates you                          Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your          Value of property
       how the loss occurred                                                                                                  loss                               lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 18-05665-dd                        Doc 19            Filed 12/05/18 Entered 12/05/18 13:27:41                              Desc Main
                                                                     Document      Page 34 of 48
 Debtor 1      Rondald Louis Wheet                                                                         Case number (if known)    18-05665


 Part 7:       List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment              Amount of
       Address                                                        transferred                                             or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Meredith Law Firm, LLC                                         Filing Fee $310.00                                      November                  $1,000.00
       4000 Faber Place Drive                                         Attorney's Fee $650.00                                  2018
       Suite 120                                                      Credit Report $40.00
       North Charleston, SC 29405


       CC Advising                                                    Credit Counseling $9.76                                 November                        $9.76
                                                                                                                              2018


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                   Date payment              Amount of
       Address                                                        transferred                                             or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                   Description and value of                  Describe any property or        Date transfer was
       Address                                                        property transferred                      payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                  Description and value of the property transferred                         Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was             Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 18-05665-dd                        Doc 19            Filed 12/05/18 Entered 12/05/18 13:27:41                                  Desc Main
                                                                     Document      Page 35 of 48
 Debtor 1      Rondald Louis Wheet                                                                               Case number (if known)   18-05665


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                  Who else had access to it?                 Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City,                                                 have it?
                                                                      State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                       Who else has or had access                 Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)             to it?                                                                         have it?
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                   Where is the property?                     Describe the property                           Value
       Address (Number, Street, City, State and ZIP Code)             (Number, Street, City, State and ZIP
                                                                      Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 18-05665-dd                        Doc 19            Filed 12/05/18 Entered 12/05/18 13:27:41                             Desc Main
                                                                     Document      Page 36 of 48
 Debtor 1      Rondald Louis Wheet                                                                         Case number (if known)   18-05665


26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                      Court or agency                     Nature of the case                        Status of the
       Case Number                                                     Name                                                                          case
                                                                       Address (Number, Street, City,
                                                                       State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business             Employer Identification number
       Address                                                                                                   Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                 Dates business existed
       Revolutions Medical Corporation                           The debtor was the CEO of this                  EIN:         XX-XXXXXXX
       6522 Waconda Point Road                                   entity from March 2005 - January
       Harrison, TN 37341                                        2018. He remains a shareholder,                 From-To      9/24/2010 - 8/4/2014
                                                                 but the business is not solvent
                                                                 and its only assets are IP.

                                                                 N/A

       Brogan & Company, Inc.                                    Liquor Store/Resturant                          EIN:         N/A
       2073 Shell Ring Circle                                    (The debtor and his brothers
       Mount Pleasant, SC 29466                                  started this business in 2011. The              From-To      9/29/2011 - 10/18/2013
                                                                 debtor held a 30% interest in the
                                                                 entity, but the business failed and
                                                                 closed with no remaining assets.)
                                                                 (This business is closed.)

                                                                 N/A

       Wheet Enterprises, LLC                                    The debtor and his brothers                     EIN:         XX-XXXXXXX
       2073 Shell Ring Circle                                    started this company as a real
       Mount Pleasant, SC 29466                                  estate investment business. The                 From-To      8/10/2004 - 2013
                                                                 debtor held a 33.3% interest in the
                                                                 entity. The business closed in
                                                                 2013 and has no remaining assets
                                                                 or accounts receivable.)

                                                                 (This business is closed.)

                                                                 N/A




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
             Case 18-05665-dd                        Doc 19           Filed 12/05/18 Entered 12/05/18 13:27:41                             Desc Main
                                                                     Document      Page 37 of 48
 Debtor 1      Rondald Louis Wheet                                                                         Case number (if known)   18-05665


        Business Name                                            Describe the nature of the business             Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed
        Osprey South, LLC                                        (The debtor formed this entity to               EIN:         N/A
        670 Marina Drive                                         hold title to a business
        Charleston, SC 29492                                     condominium. Mr. Wheet was the                  From-To      7/31/2003 - 2013
                                                                 dole member of this entity. The
                                                                 condominium was lost to
                                                                 foreclosure and the business
                                                                 closed with no remaining assets.)

                                                                 N/A


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Rondald Louis Wheet
 Rondald Louis Wheet                                                     Signature of Debtor 2
 Signature of Debtor 1

 Date      December 5, 2018                                              Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
               Case 18-05665-dd                     Doc 19            Filed 12/05/18 Entered 12/05/18 13:27:41           Desc Main
                                                                     Document      Page 38 of 48

 Fill in this information to identify your case:

 Debtor 1                 Rondald Louis Wheet
                          First Name                        Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF SOUTH CAROLINA

 Case number           18-05665
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Carrington Mortgage Services                         Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       2073 Shell Ring Circle Mount                       Reaffirmation Agreement.
    property             Pleasant, SC 29466 Charleston                      Retain the property and [explain]:
    securing debt:       County
                         TMS# 594-07-00-077
                         (Est. Arrearage $199,768.79)


    Creditor's         Chase Auto Finance                                   Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       2007 Jaguar S-Type 118,283                         Reaffirmation Agreement.
    property             miles                                              Retain the property and [explain]:
    securing debt:       VIN: SAJWA01A47FN75287



    Creditor's         Dunes West POA                                       Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       2073 Shell Ring Circle Mount                       Reaffirmation Agreement.

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 18-05665-dd                        Doc 19            Filed 12/05/18 Entered 12/05/18 13:27:41                         Desc Main
                                                                     Document      Page 39 of 48

 Debtor 1      Rondald Louis Wheet                                                                    Case number (if known)    18-05665

    property            Pleasant, SC 29466 Charleston                       Retain the property and [explain]:
    securing debt:      County
                        TMS# 594-07-00-077


    Creditor's     Justin Keener                                            Surrender the property.                                   No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                      Yes
    Description of 2073 Shell Ring Circle Mount                             Reaffirmation Agreement.
    property       Pleasant, SC 29466 Charleston                            Retain the property and [explain]:
    securing debt: County
                   TMS# 594-07-00-077


    Creditor's     L3 LLC                                                   Surrender the property.                                   No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                      Yes
    Description of      2073 Shell Ring Circle Mount                        Reaffirmation Agreement.
    property            Pleasant, SC 29466 Charleston                       Retain the property and [explain]:
    securing debt:      County
                        TMS# 594-07-00-077


    Creditor's     TCA Global Credit Master Fund, LP                        Surrender the property.                                   No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                      Yes
    Description of      2073 Shell Ring Circle Mount                        Reaffirmation Agreement.
    property            Pleasant, SC 29466 Charleston                       Retain the property and [explain]:
    securing debt:      County
                        TMS# 594-07-00-077


    Creditor's     Tidelands Bank                                           Surrender the property.                                   No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                      Yes
    Description of      2073 Shell Ring Circle Mount                        Reaffirmation Agreement.
    property            Pleasant, SC 29466 Charleston                       Retain the property and [explain]:
    securing debt:      County
                        TMS# 594-07-00-077


    Creditor's     US Securities & Exchange                                 Surrender the property.                                   No
    name:          Commission                                               Retain the property and redeem it.
                                                                                                                                      Yes
                                                                            Retain the property and enter into a
    Description of      2073 Shell Ring Circle Mount                        Reaffirmation Agreement.
    property            Pleasant, SC 29466 Charleston                       Retain the property and [explain]:
    securing debt:      County
                        TMS# 594-07-00-077

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 18-05665-dd                        Doc 19            Filed 12/05/18 Entered 12/05/18 13:27:41                       Desc Main
                                                                     Document      Page 40 of 48

 Debtor 1      Rondald Louis Wheet                                                                   Case number (if known)   18-05665

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Rondald Louis Wheet                                                      X
       Rondald Louis Wheet                                                              Signature of Debtor 2
       Signature of Debtor 1

       Date        December 5, 2018                                                 Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
               Case 18-05665-dd                     Doc 19            Filed 12/05/18 Entered 12/05/18 13:27:41                                Desc Main
                                                                     Document      Page 41 of 48

 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Rondald Louis Wheet
 Debtor 2                                                                                                  1. There is no presumption of abuse
 (Spouse, if filing)

 United States Bankruptcy Court for the:            District of South Carolina                             2. The calculation to determine if a presumption of abuse
                                                                                                               applies will be made under Chapter 7 Means Test
                                                                                                               Calculation (Official Form 122A-2).
 Case number           18-05665
 (if known)                                                                                                3. The Means Test does not apply now because of
                                                                                                               qualified military service but it could apply later.
                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                    12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                   Column B
                                                                                                       Debtor 1                   Debtor 2 or
                                                                                                                                  non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                         2,553.09        $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                             $                               0.00      $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                               0.00      $
  5. Net income from operating a business, profession, or farm
                                                                       Debtor 1
        Gross receipts (before all deductions)                            $      0.00
        Ordinary and necessary operating expenses                        -$      0.00
        Net monthly income from a business, profession, or farm $                0.00 Copy here -> $                    0.00      $
  6. Net income from rental and other real property
                                                                                  Debtor 1
        Gross receipts (before all deductions)                            $      0.00
        Ordinary and necessary operating expenses                        -$      0.00
        Net monthly income from rental or other real property            $       0.00 Copy here -> $                    0.00      $
                                                                                                       $                0.00      $
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 18-05665-dd                      Doc 19            Filed 12/05/18 Entered 12/05/18 13:27:41                              Desc Main
                                                                     Document      Page 42 of 48
 Debtor 1     Rondald Louis Wheet                                                                      Case number (if known)   18-05665


                                                                                                   Column A                     Column B
                                                                                                   Debtor 1                     Debtor 2 or
                                                                                                                                non-filing spouse
  8. Unemployment compensation                                                                     $                  0.00      $
       Do not enter the amount if you contend that the amount received was a benefit under
       the Social Security Act. Instead, list it here:
          For you                                          $                    0.00
            For your spouse                                            $
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act.                                                       $                  0.00      $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
             . Average Tips at Hotel                                                               $              833.33        $
                                                                                                   $                  0.00      $
                  Total amounts from separate pages, if any.                                  +    $                  0.00      $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.             $       3,386.42          +   $                    =   $      3,386.42

                                                                                                                                                 Total current monthly
                                                                                                                                                 income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                              Copy line 11 here=>             $          3,386.42

              Multiply by 12 (the number of months in a year)                                                                                        x 12
       12b. The result is your annual income for this part of the form                                                                12b. $           40,637.04

  13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.                                  SC

       Fill in the number of people in your household.                        2
       Fill in the median family income for your state and size of household.                                                         13.    $         58,396.00
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Rondald Louis Wheet
                Rondald Louis Wheet
                Signature of Debtor 1
        Date December 5, 2018
             MM / DD / YYYY
              If you checked line 14a, do NOT fill out or file Form 122A-2.
              If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                    page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 18-05665-dd                        Doc 19            Filed 12/05/18 Entered 12/05/18 13:27:41                        Desc Main
                                                                     Document      Page 43 of 48
 Debtor 1    Rondald Louis Wheet                                                                  Case number (if known)   18-05665


                                                   Current Monthly Income Details for the Debtor

Debtor Income Details:
Income for the Period 05/01/2018 to 10/31/2018.

Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: Employer : Charleston Place
Constant income of $2,553.09 per month.*



Line 10 - Income from all other sources
Source of Income: Average Tips at Hotel
Income by Month:
 6 Months Ago:                                    05/2018                    $700.00
 5 Months Ago:                                    06/2018                    $700.00
 4 Months Ago:                                    07/2018                    $700.00
 3 Months Ago:                                    08/2018                    $700.00
 2 Months Ago:                                    09/2018                  $1,100.00
 Last Month:                                      10/2018                  $1,100.00
                                 Average per month:                          $833.33
Remarks:
Mr. Wheet makes tips at the Charleston Place Hotel. His tips increased in September when the hotel eliminated a third party
taxi service. The tips disclosed above are Mr. Wheet's estimated average cash tips in addition to the tips included within his
pay advices to provide a full disclosure.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                       page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
             Case 18-05665-dd                       Doc 19            Filed 12/05/18 Entered 12/05/18 13:27:41                         Desc Main
                                                                     Document      Page 44 of 48
 Debtor 1     Rondald Louis Wheet                                                                 Case number (if known)    18-05665


*Paycheck Details:

Charleston Place

            Date                                             Earnings        Overtime             Taxes                     Other       Net Check
            2018-05-10                                       1,300.88             0.00           222.89                      0.00         1,077.99
            2018-05-24                                       1,153.95             0.00           184.16                      0.00           969.79
            2018-06-07                                       1,478.15             0.00           270.13                      0.00         1,208.02
            2018-06-21                                       1,307.50             0.00           224.66                      0.00         1,082.84
            2018-07-05                                       1,253.45             0.00           198.49                     62.67           992.29
            2018-07-19                                       1,186.50             0.00           181.75                    133.18           871.57
            2018-08-02                                       1,113.00             0.00           163.33                    407.75           541.92
            2018-08-16                                         579.23             0.00            49.68                    245.04           284.51
            2018-08-30                                       1,186.32             0.00           181.70                    133.17           871.45
            2018-09-13                                       1,277.01             0.00           204.39                    137.70           934.92
            2018-09-27                                         823.09             0.00            95.05                    115.00           613.04
            2018-10-11                                       1,317.78             0.00           214.88                    139.74           963.16
            2018-10-25                                       1,341.68             0.00           221.03                     73.85         1,046.80

            Totals:                                         15,318.54             0.00         2,412.14                1,448.10          11,458.30




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                         page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
            Case 18-05665-dd                        Doc 19            Filed 12/05/18 Entered 12/05/18 13:27:41           Desc Main
                                                                     Document      Page 45 of 48


                                                   LOCAL OFFICIAL FORM 1007-1(b) TO SC LBR 1007-1

                                                               United States Bankruptcy Court
                                                                       District of South Carolina
 In re      Rondald Louis Wheet                                                                           Case No.   18-05665
                                                                                   Debtor(s)              Chapter    7


                                           CERTIFICATION VERIFYING CREDITOR MATRIX
         The above named debtor, or attorney for the debtor if applicable, hereby certifies pursuant to South Carolina Local
Bankruptcy Rule 1007-1 that the master mailing list of creditors submitted either on computer diskette, electronically filed via
CM/ECF, or conventionally filed in a typed hard copy scannable format which has been compared to, and contains identical
information to, the debtor's schedules, statements and lists which are being filed at this time or as they currently exist in draft form.

            Master mailing list of creditors submitted via:

                        (a)                  computer diskette

                        (b)           scannable hard copy
                        (number of sheets submitted       )

                        (c)         X     electronic version filed via CM/ECF


 Date: December 5, 2018                                                 /s/ Rondald Louis Wheet
                                                                        Rondald Louis Wheet
                                                                        Signature of Debtor

 Date: December 5, 2018                                                 /s/ Robert R. Meredith, Jr.
                                                                        Signature of Attorney
                                                                        Robert R. Meredith, Jr. 6152
                                                                        Meredith Law Firm, LLC
                                                                        4000 Faber Place Drive
                                                                        Suite 120
                                                                        North Charleston, SC 29405
                                                                        843-529-9000 Fax: 843-529-9907
                                                                        Typed/Printed Name/Address/Telephone

                                                                        6152 SC
                                                                        District Court I.D. Number




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
    Case 18-05665-dd   Doc 19    Filed 12/05/18 Entered 12/05/18 13:27:41   Desc Main
                                Document      Page 46 of 48

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        BANK OF AMERICA
                        PO BOX 982238
                        EL PASO TX 79998-2238


                        CARRINGTON MORTGAGE SERVICES
                        PO BOX 5001
                        WESTFIELD IN 46074


                        CHARLES M WHEET
                        8315 GENTLE BROOK COURT
                        LAUREL MD 20723


                        CHARLESTON COUNTY TREASURER
                        4045 BRIDGEVIEW DRIVE
                        NORTH CHARLESTON SC 29405


                        CHASE AUTO FINANCE
                        ATTN: BANKRUPTCY
                        PO BOX 901076
                        FORT WORTH TX 76101


                        DUNES WEST GOLF & RIVER CLUB
                        3535 WANDO PLANTATION WAY
                        MOUNT PLEASANT SC 29466


                        DUNES WEST POA
                        3850 BESSEMER ROAD STE 200
                        MOUNT PLEASANT SC 29466


                        INTERNAL REVENUE SERVICE
                        CENTRALIZED INSOLVENCY OPERATIONS
                        PO BOX 7346
                        PHILADELPHIA PA 19101-7346


                        JUSTIN KEENER
                        DBA JMJ FINANCIAL
                        3960 HOWARD HUGHES PARKWAY STE 500
                        LAS VEGAS NV 89169


                        JUSTIN KEENER DBA JMJ FINANCIAL
                        C/O GREENBERT GRAURIG PA
                        333 S E 2ND AVENUE
                        MIAMI FL 33131
Case 18-05665-dd   Doc 19    Filed 12/05/18 Entered 12/05/18 13:27:41   Desc Main
                            Document      Page 47 of 48


                    L3 LLC
                    C/O DAVID B MARVEL
                    PO BOX 22734
                    CHARLESTON SC 29413


                    MERCEDES-BENZ FINANCIAL SERVICES
                    PO BOX 685
                    ROANOKE TX 76262


                    OLIVIA WHEET
                    1483 BLUE CASCADE DRIVE
                    MOUNT PLEASANT SC 29464


                    ROGERS, TOWNSEND & THOMAS
                    PO BOX 100200
                    COLUMBIA SC 29202


                    RUSHMORE LOAN MANAGEMENT SERVICES, LLC
                    PO BOX 52708
                    IRVINE CA 92619-5004


                    SC DEPARTMENT OF REVENUE
                    PO BOX 12265
                    COLUMBIA SC 29211


                    STEPHEN WHEET
                    609 CUTTER LANE
                    ELK GROVE VILLAGE IL 60007


                    TCA GLOBAL CREDIT MASTER FUND, LP
                    C/O CARL F. SCHOEPPL & BURKE AP
                    4651 NORTH FEDERAL HIGHWAY
                    BOCA RATON FL 33431


                    THOMAS BEAHM
                    6522 WACONDA POINT RD
                    HARRISON TN 37341


                    TIDELANDS BANK
                    C/O DERFNER, ALTMAN & WILBORN, LLC
                    575 KING STREET STE B
                    CHARLESTON SC 29403
Case 18-05665-dd   Doc 19    Filed 12/05/18 Entered 12/05/18 13:27:41   Desc Main
                            Document      Page 48 of 48


                    US SECURITIES & EXCHANGE COMMISSION
                    100 F STREET NE
                    WASHINGTON DC 20549


                    WELLS FARGO BANK/DILLARDS
                    PO BOX 522
                    DES MOINES IA 50306-0522
